Name: Commission Implementing Regulation (EU) No 947/2014 of 4 September 2014 opening private storage for butter and fixing in advance the amount of aid
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  cooperation policy;  processed agricultural produce;  Europe;  economic policy;  international trade;  distributive trades
 Date Published: nan

 5.9.2014 EN Official Journal of the European Union L 265/15 COMMISSION IMPLEMENTING REGULATION (EU) No 947/2014 of 4 September 2014 opening private storage for butter and fixing in advance the amount of aid THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 18(2), Article 20(c), (f), (l), (m) and (n), and Article 223(3)(c) thereof, Having regard to Council Regulation (EU) No 1370/2013 of 16 December 2013 determining measures on fixing certain aids and refunds related to the common organisation of the markets in agricultural products (2) and in particular Article 4 thereof, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (3), and in particular Article 62(2)(b) thereof, Whereas: (1) Article 17(e) of Regulation (EU) No 1308/2013 provides for the granting of private storage aid for butter. (2) On 7 August 2014, the Russian government introduced a ban on imports of certain products from the Union to Russia, including dairy products. Developments in prices and stocks of butter indicate a particular difficult market situation which may be eliminated or reduced by storage. In view of the current market situation, it is appropriate to grant aid for private storage for butter and to fix the amount of aid in advance. (3) Commission Regulation (EC) No 826/2008 (4) has established common rules for the implementation of a private storage aid scheme. (4) Pursuant to Article 6 of Regulation (EC) No 826/2008, aid fixed in advance is to be granted in accordance with the detailed rules and conditions provided for in Chapter III of that Regulation. (5) In accordance with Article 16(2)(c) of Regulation (EC) No 826/2008 and in order to ensure placing of homogeneous and manageable lots in storage it is appropriate to specify the requirements for a storage lot. (6) For reasons of administrative efficiency and simplification and since the required information concerning storage details is already included in the application for aid, it is appropriate to waive the request to supply the same information after the conclusion of the contract as provided for in point (a) of the first paragraph of Article 20 of Regulation (EC) No 826/2008. (7) For reasons of simplification and logistic efficiency, Member States should be allowed to waive the requirement to mark the contract number on each unit stored where the contracts number is entered in the stores register. (8) For reasons of administrative efficiency and simplification, taking into account the particular situation for butter storage, the checks provided for in Article 36(6) of Regulation (EC) No 826/2008 should be carried out in respect of at least one half of the contracts. Consequently, a derogation from that Article should be provided for. (9) In accordance with Article 4 of Regulation (EU) No 1370/2013, the aid for private storage fixed in advance should be based on storage costs and/or other relevant market elements. It is appropriate to set an aid for fixed storage costs for entry and exit of the products concerned and an aid per day of storage for costs for cold storage and financing. (10) In accordance with Article 35(3) of Regulation (EC) No 826/2008 and in order to closely follow the use of the measure it is appropriate to specify the deadline for submitting the notifications provided for in Article 35(1)(a) of that Regulation. (11) In order to have an immediate impact on the market and to contribute to stabilise prices, the temporary measure provided for in this Regulation should enter into force on the day following that of its publication. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation provides for private storage aid for butter as referred to in Article 17(e) of Regulation (EU) No 1308/2013. 2. Regulation (EC) No 826/2008 shall apply save as otherwise provided for in this Regulation. Article 2 The unit of measurement referred to in Article 16(2)(c) of Regulation (EC) No 826/2008 is the storage lot which corresponds to the quantity of the product covered by this Regulation, weighing at least 1 tonne and of homogeneous composition and quality, produced in a single factory, taken into storage in a single warehouse on a single day. Article 3 1. Point (a) of the first paragraph of Article 20 of Regulation (EC) No 826/2008 shall not apply. 2. Member States may waive the requirements referred to in Article 22(1)(e) of Regulation (EC) No 826/2008 to mark the contract number provided that the store manager undertakes to enter the contract number in the register referred to in point III of Annex I to that Regulation. 3. By way of derogation from Article 36(6) of Regulation (EC) No 826/2008, at the end of the contractual storage period, the authority responsible for checking shall, in respect of at least one half of the number of contracts, by sampling, verify weight and identification of the butter in storage. Article 4 1. The aid for the products referred in Article 1 shall be:  18,93 EUR per tonne of storage for fixed storage costs,  0,28 EUR per tonne per day of contractual storage. 2. Contractual storage shall end on the day preceding that of the removal from storage. 3. Aid may be granted only where the contractual storage period is between 90 and 210 days. Article 5 Applications for private storage aid for may be lodged as from the date of entry into force of this Regulation. The last date for the submission of applications shall be 31 December 2014. Article 6 Member States shall notify the Commission of the following: (a) by each Tuesday for the previous week, the quantities for which contracts have been concluded as well as the quantities of products for which applications to conclude contracts have been submitted, as required under Article 35(1)(a) of Regulation (EC) No 826/2008; (b) not later than the end of each month for the previous month, the information on the stocks required under Article 35(1)(b) of the Regulation No 826/2008. Article 7 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 346, 20.12.2013, p. 12. (3) OJ L 347, 20.12.2013, p. 549. (4) Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (OJ L 223, 21.8.2008, p. 3).